ORDER

PER curiam:.
The United States Postal Service responds to this court’s order that directed Gregory Vaughn to show cause why his petitions for review should not be dismissed as untimely. Vaughn has not responded.
On January 31, 2007, the Merit Systems Protection Board issued two decisions. The United States Postal Service’s response demonstrates that the Board’s decisions were mailed to Vaughn and that he received them on February 2 and 3, 2007. The court received Vaughn’s petitions for review on April 10, 2007, or 66 days after he received the Board’s second decision.
A petition for review must be received by this court “within 60 days after the date the petitioner received notice of the final order or decision of the Board.” 5 U.S.C. § 7703(b)(1). This filing period is “statutory, mandatory, [and] jurisdictional.” Monzo v. Dept. of Transportation, Federal Aviation Administration, 735 F.2d 1335, 1336 (Fed.Cir.1984).
Because Vaughn’s petitions for review were received by the court on April 10, 2007, more than 60 days after he received the Board’s decisions, Vaughn’s petitions for review are untimely.
Accordingly,
IT IS ORDERED THAT:
(1) The petitions for review are dismissed.
(2) Each side shall bear its own costs.